Me. Justice Wolf
delivered tlie opinion of the court.
Appellee moves to dismiss an appeal because of lack of notice; that he received no notice. The attorney for appellant, who lives in Humacao, certifies that he sent the notice by mail. The attorney for appellee lives in San Juan. We are of the opinion that the proof of the notice of the appeal should be verified under oath. Section 75 of the Rules of this court.
The appellant, however, asks leave to make the missing oath. On various occasions we have permitted original applications lacking the necessary oaths to be made in open court. Likewise we have permitted the acquisition of jurisdiction by a municipal court to be shown by proof aliunde. That such proof may be made in a situation somewhat similar is the result of our decision in Berio v. Santiago, 41 P.R.R. 88. We find no reason for distinguishing this case on principle.
 Appellee insists that he had no actual notice. An appellant, we hold, sufficiently complies with the law when he gives notice by mail and makes the necessary oath of service. Section 322 of the Code of Civil Procedure provides that the service is complete at the time of the deposit in the post-office.
The motion to dismiss must be denied.